Citation Nr: 1816901	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chloracne, to include as secondary to Agent Orange (herbicide) exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's chloracne is related to in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for chloracne, to include as a result of herbicide exposure, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claim is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

The Veteran avers he is entitled to service connection for chloracne, to include as due to Agent Orange exposure in service.  Specifically, he states his chloracne began immediately upon discharge in 1968.  He states that prior to 2013, he never complained, mentioned or received treatment from any VA hospital for chloracne because he never knew that his skin condition might be related to Agent Orange.  

Initially, the Board notes the Veteran's DD 214 shows he served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  The Veteran has been diagnosed with chloracne.  See September 2015 private treatment record.  

The Board finds the Veteran has credibly reported he had chloracne since service and did not seek treatment until 2013.  Indeed, an August 2013 VA treatment record notes the Veteran called to let his primary care provider and nurse know that he "did persue [sic] as states recommended by them to apply for Agent Orange services."  A November 2013 report from a private dermatologist notes the Veteran presented for evaluation of skin lesions located on chest, back and buttocks that have been present for 45 years.  He reported he believed he had chloracne from Agent Orange exposure.  Also, a December 2013 VA treatment record notes the nurse spoke to the Veteran who reported he was exposed to Agent Orange and had hard boils develop on his body throughout his life since military service.  He stated he had not complained about the condition even though it was painful and embarrassing.  The Veteran has consistently reported he did not seek treatment for his condition until 2013.  

A September 2015 private treatment record from dermatologist Dr. R.S.W.B. notes the Veteran was examined and found to have severe disfiguring scarring over his face, neck, and back.  He also had some active pustules, cysts and comedones on his back.  He related a history of scarring that began as "significant pustulo-cystic acne" which he experienced while on active duty in Vietnam and has never totally resolved and the active inflammatory pustular lesions, as well as scarring, persist to the present.  "Because it is a well established fact that patients who served in the Vietnam conflict, were essentially all exposed to various concentrations of dioxin, it is safe to assert that [the Veteran] was, subjected to exposure by this toxic compound, and the resulting chronic changes in his skin can be classified as chloracne.  Because of the temporal association of these two events, I believe that [the Veteran] has chronic chloracne brought about by dioxin exposure in Vietnam."  

As the Veteran has a current diagnosis, has credibly reported continuity of his symptoms since service and the September 2015 private medical record provides a positive nexus opinion between his exposure and his chloracne, and after resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for chloracne under the regulatory provisions at 38 C.F.R. § 3.309 (e) is warranted.


ORDER

Service connection for chloracne is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


